Citation Nr: 0629017	
Decision Date: 09/13/06    Archive Date: 09/20/06

DOCKET NO.  03-20 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a compensable evaluation for the residuals of 
a fracture of the 3rd metatarsal of the right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1960 to October 
1960.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 2003 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Buffalo, New York.

When the case was last before the Board in August 2005, it 
was remanded for additional development.


REMAND

The Board notes that in the August 2005 remand, the Board 
directed the RO or the Appeals Management Center (AMC) to 
arrange for the veteran to be afforded a VA examination and 
to instruct the VA examiner to identify all currently present 
residuals of the fracture of the third metatarsal as well as 
to provide an opinion concerning whether there is a 50 
percent or better probability that the previously noted 
neuroma between the third and fourth metatarsal heads was 
etiologically related to the service-incurred fracture or was 
caused or permanently worsened by the residuals of the 
fracture of the third metatarsal.  The examiner was also 
instructed to identify all symptoms and functional impairment 
due to the service connected residuals of a fracture of the 
third metatarsal, to include functional impairment due to 
pain, fatigue, and incoordination, and increased functional 
impairment during flare ups or on repeated use.  Finally, the 
examiner was asked to distinguish the manifestations of any 
non service-connected disability of the right foot from those 
of the service-connected disability, as well as to provide an 
opinion concerning the impact of the disability on the 
veteran's ability to work.  Although the veteran was afforded 
a VA examination in February 2006, the report of that 
examination is inadequate for rating purposes for several 
reasons.  First, the examiner stated, "it is at least as 
likely as not that the veteran's fracture of his right 3rd 
metatarsal had no etiological relationship to his development 
of the plantar neuroma."  Second, the report does not 
contain an opinion regarding the impact of the service-
connected disability on the veteran's ability to work.  
Third, the report does not address any of the other 
abovementioned requested items in the remand.

Additionally, in the August 2005 remand, the Board instructed 
the RO or the AMC to adjudicate the issue of entitlement to 
service connection for a neuroma between the third and fourth 
metatarsals of the right foot and inform the veteran of his 
appellate rights with respect to this decision.  This issue 
was not adjudicated.

Where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App 268 (1998).  

Accordingly, the case is REMANDED to the RO or the AMC in 
Washington, D.C., for the following actions: 

1.  The AMC or the RO should undertake 
appropriate development to obtain any 
more recent records pertaining to 
treatment or evaluation of the veteran's 
right foot.

2.  When all indicated record development 
has been completed, the veteran should be 
afforded an examination by a podiatrist 
or physician with appropriate expertise 
(other than the physician who conducted 
the February 2006 exam) to determine the 
current severity of his service-connected 
residuals of fracture of the third right 
metatarsal and the etiology of the 
neuroma between the third and fourth 
metatarsal heads of the right foot.  The 
veteran should be properly notified of 
the date, time, and place of the 
examination in writing, and informed of 
the consequences of his failure to appear 
without good cause.  The claims file and 
a copy of this Remand must be made 
available to and reviewed by the 
examiner.

Any indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail.

The examiner should identify all 
currently present residuals of the 
fracture.  In addition, the examiner 
should provide an opinion as to whether 
there is a 50 percent or better 
probability that the previously noted 
neuroma between the 3rd and 4th metatarsal 
heads is etiologically related to the 
service-incurred fracture or was caused 
or permanently worsened by the residuals 
of the fracture of the 3rd metatarsal.    

The examiner should identify all symptoms 
and functional impairment due to the 
service-connected disability, to include 
functional impairment due to pain, 
fatigue, and incoordination, and 
increased functional impairment during 
flare ups or on repeated use.  To the 
extent possible, the examiner should 
distinguish the manifestations of any non 
service-connected disability of the right 
foot from those of the service-connected 
disability.

The examiner should also provide an 
opinion concerning the impact of the 
disability on the veteran's ability to 
work.  The rationale for all opinions 
expressed should also be provided.

3.  The AMC or the RO should also 
undertake any other development it 
determines to be warranted.

4.  Then, the AMC or the RO should 
adjudicate the issue of entitlement to 
service connection for a neuroma between 
the 3rd and 4th metatarsals of the right 
foot and inform the veteran of his 
appellate rights with respect to this 
decision.

5.  Then, the AMC or the RO should 
readjudicate the veteran's claim for a 
compensable evaluation for residuals of a 
fracture of the 3rd metatarsal of the right 
foot based on a de novo review of all 
pertinent evidence.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

